Name: Commission Regulation (EU) NoÃ 194/2011 of 28Ã February 2011 cancelling the registration of a name in the Register of protected designations of origin and protected geographical indications (HÃ ¶llen Sprudel (PDO))
 Type: Regulation
 Subject Matter: consumption;  beverages and sugar;  marketing;  agricultural structures and production;  Europe
 Date Published: nan

 1.3.2011 EN Official Journal of the European Union L 56/3 COMMISSION REGULATION (EU) No 194/2011 of 28 February 2011 cancelling the registration of a name in the Register of protected designations of origin and protected geographical indications (HÃ ¶llen Sprudel (PDO)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 12(1) thereof, Whereas: (1) In accordance with the second subparagraph of Article 12(2) of Regulation (EC) No 510/2006, and pursuant to Article 17(2) of the same Regulation, the application submitted by Germany to cancel the name HÃ ¶llen Sprudel in the register was published in the Official Journal of the European Union (2). (2) As no objection within the meaning of Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, registration of this name must therefore be cancelled. (3) In light of the above, this name must therefore be removed from the Register of protected designations of origin and protected geographical indications. (4) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Protected Geographical Indications and Protected Designations of Origin, HAS ADOPTED THIS REGULATION: Article 1 Registration of the name listed in the Annex to this Regulation is hereby cancelled. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 299, 9.12.2009, p. 23. ANNEX Foodstuffs listed in Annex I to Regulation (EC) No 510/2006: Class 2.2. Natural mineral waters and spring waters GERMANY HÃ ¶llen Sprudel (PDO)